                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY                                                                  PLAINTIFFS
PLANNING SERVICES, et al.,

v.                               Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                 DEFENDANTS

                                             ORDER
       Before the Court is defendants’ request for preliminary-injunction hearing (Dkt. No. 95).

Plaintiffs responded in opposition to the motion (Dkt. No. 98). For the following reasons, the

Court denies the motion.

       On July 26, 2019, the Court entered a briefing schedule and noted that, if either party

requested a hearing on plaintiffs’ request for a preliminary injunction, such a request must be made

in writing and set forth good cause by including an overview of the additional evidence that would

be presented at the requested hearing (Dkt. No. 88). Defendants assert that an additional hearing

is necessary to cross-examine Jason Lindo, Ph.D., Lori Williams, and a representative from

Planned Parenthood of Arkansas and Eastern Oklahoma (“PPAEO”).

       The Court denies defendants’ request for a hearing (Dkt. No. 95). The matters that

defendants wish to raise at a new hearing were known to defendants at the July 22, 2019, hearing.

Dr. Lindo, Ms. Williams, who is a representative from Little Rock Family Planning Services, and

Janet Cathey, M.D., who is one of the OBGYNs providing abortion care at PPAEO Little Rock,

each testified at the July 22, 2019, hearing, and defendants cross examined each of these witnesses.

Although the Court limited the amount of time set aside for that July 22, 2019, hearing, neither

plaintiffs nor defendants represented to the Court that, within the time allotted, they were unable
to present to the Court the testimony, evidence, and argument they wished to present. In fact, after

some discussion, the Court granted to defendants time over the initial three hours allotted to permit

cross examination of any rebuttal testimony offered by plaintiffs, and defendants did not utilize

that time to question plaintiffs’ witnesses. The Court examined issues related to these matters in

its Order addressing defendants’ motion for expedited preliminary-injunction-proceeding

discovery (Dkt. No. 94).

       To the extent defendants cite the data upon which Dr. Lindo relied as a basis for their

request for a hearing, the Court examined issues related to this in its Order addressing defendants’

motion to strike latest declaration of Dr. Lindo (Dkt. No. 96).

       Under the briefing schedule, all parties have been permitted to file supplemental written

evidence, cite additional legal authorities, and make further argument related to these matters (Dkt.

No. 88). The Court addressed by prior separate order defendants’ request regarding the record in

Jegley (Dkt. No. 94), directing the parties to cite this Court to specific portions of that record for

this Court’s consideration at this stage of the proceedings.

       To the extent that any new information has come to light after the hearing on July 22, 2019,

the Court concludes that the parties have had the opportunity to address those matters with the

Court in supplemental filings and that an additional hearing would not assist the Court in making

the factual determinations necessary to decide plaintiffs’ pending request for a preliminary

injunction. For these reasons, the Court denies defendants’ request for a hearing (Dkt. No. 95).

       So ordered this 2nd day of August 2019.



                                                               _______________________________
                                                               Kristine G. Baker
                                                               United States District Judge




                                                  2
